821 P.2d 1091 (1991)
312 Or. 459
NO SPECIAL RIGHTS COMMITTEE, a Political Action Committee and Sponsoring Organization for the Initiative Measure, and Lon T. Mabon, Petitioner's Chairman and Chief Petitioner for the Initiative Measure, Petitioners,
v.
Phil KEISLING, Secretary of State, State of Oregon, Respondent.
SC S38513.
Supreme Court of Oregon, In Banc.
Argued and Submitted October 8, 1991.
Decided December 12, 1991.
*1092 Henry Kane, Beaverton, argued the cause and filed the petition for petitioners.
No appearance contra.
PER CURIAM.
This original proceeding, brought under ORS 250.085, involves a challenge by a political committee to a ballot title certified by the Attorney General to the Secretary of State for use with a proposed initiative measure. The measure would enact a constitutional amendment that forbids the state from "recogniz[ing] any categorical provision such as `sexual orientation,' `sexual preference,' and similar phrases that includes homosexuality, pedophilia, sadism or masochism," forbids governments from "promot[ing], encourag[ing], or facilitat[ing] homosexuality, pedophilia, sadism or masochism," and requires governments to "set[] a standard for Oregon's youth that recognizes homosexuality, pedophilia, sadism and masochism as abnormal, wrong, unnatural, and perverse and that these behaviors are to be discouraged and avoided."
Petitioner No Special Rights Committee is not an "elector" as that term is defined in ORS 250.005[1] and, therefore, is not entitled to bring this proceeding. ORS 250.085(2).[2]Brown v. Roberts, 309 Or. 667, 669, 791 P.2d 488 (1990). We, therefore, dismiss the petition as to the committee.
We also dismiss the petition as to Mabon. Although Mabon signed and filed with the Secretary of State timely written comments and arguments concerning the Attorney General's draft ballot title, he did so expressly in his capacity as chairman of the No Special Rights Committee and not in his individual capacity. Mabon, in his individual capacity as an elector, therefore, did not satisfy the requirements of ORS 250.085(2). A person who does not satisfy the preconditions required by the statute authorizing petitions to this court challenging ballot titles may not bring to this court a petition to review a ballot title. Brown v. Roberts, supra, 309 Or. at 669, 791 P.2d 488.
*1093 Petition to review ballot title dismissed.
This decision shall become effective pursuant to ORAP 11.30(10).
NOTES
[1]  ORS 250.005(2) provides:

"`Elector' means an individual qualified to vote under section 2, Article II, Oregon Constitution."
[2]  ORS 250.085(2) provides in part:

"Any elector dissatisfied with a ballot title for an initiated or referred measure certified by the Attorney General and who timely submitted written comments on the draft ballot title may petition the Supreme Court seeking a different title. * * *"